Citation Nr: 0520779	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had verified active duty from June 2001 to 
January 2003, as well as prior unverified military service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, granted 
entitlement to service connection for Raynaud's disease and 
assigned a 10 percent rating thereto.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In January 2003, the veteran submitted an application for VA 
compensation benefits.  The RO granted entitlement to service 
connection for Raynaud's disease and assigned a 10 percent 
rating thereto in a May 2003 rating decision.  The veteran 
submitted a notice of disagreement, a statement of the case 
was issued, and the veteran perfected his appeal by 
submitting a VA Form 9, Appeal to Board of Veterans' Appeals, 
in May 2004.  As such, the appeal was certified to the Board 
for consideration.  

In July 2005, the veteran submitted correspondence reflecting 
his desire to withdraw his appeal before the Board.  Thus, in 
effect, the veteran withdrew his substantive appeal pursuant 
to 38 C.F.R. Section 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. Sections 7102, 7104, 7107 and 
38 C.F.R. Section 19.4.  Consequently, in the absence of any 
justiciable question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


